Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 07/15/2022 for application number 15/212,733. 

Response to Amendments
3.	The Amendment filed 07/15/2022 has been entered. Claims 1, 22, and 23 have been amended. Claims 1-23 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that the cited references, alone and in combination, do not teach or suggest at least displaying the item on a second touch display screen, to a second user, with a user designator indicating the user's judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user's judgement determined based on the first directional value and the second directional value, as required by amended independent claims 1, 22, and 23.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Busey, is applied.

Claim Objections
6.	Claims 1, 22, and 23 are objected to because of the following informalities:  
Claims 1, 22, and 23 recite the limitation “the user’s judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user’s judgement.”  There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis Examiner assumes this is a reference to “the user’s feedback regarding the item, a display location of the user designator on the second touch display screen being selected in response to the user’s feedback”.  Appropriate correction is required.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-8, 10-11, 16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (U.S. Patent Application Pub. No. US 20180018396 A1) in view of Byrnes et al. (U.S. Patent Application Pub. No. US 20130154980 A1) in view of Busey et al. (U.S. Patent Application Pub. No. US 20160117329 A1).

	Claim 1: Roundtree teaches a computer-implemented method of receiving feedback from a user (i.e. fig. 3, feedback from a user; para. [0043]), the method comprising:
	displaying an item (i.e. FIG. 1, brand/content item 104; para. [0036]) on a touch display screen (i.e. fig. 1, touch screen device 101; para. [0025]), the touch display screen being operable to detect a user contact with the touch display screen (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]);
	defining, with respect to the touch display screen, a first direction of the touch display screen and a second direction of the touch display screen such that the user contact with the touch display screen indicates both a first directional value in the first direction, and a second directional value in the second direction (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]); then
	detecting the user contact with the touch display screen when the touch display screen is displaying of the item (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]);
	determining the first directional value and the second directional value of the user contact (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]); and,
	determining a response to the user contact based on the first directional value, the second directional value and the item (i.e. fig. 1, the user moves the content 104 substantially up within a predefined range associated with a “Swote up” input command while maintaining selection of content 104 in relation to the starting point 112 designated by the user's click or other input on the content. As this occurs, icon 108 is displayed as the command that will be selected; para. [0039]); 
wherein the response varies with variation in the first directional value (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]) and with variation in the second directional value (i.e. fig. 5, zone 508's functionality is to input Swote up input which is a command to indicate the user's favorable view of the brand/content zone 510's functionality is to both input Swote up input and open the content; para. [0060]).
Roundtree does not explicitly teach wherein the response varies with each and every variation in the first directional value and with each and every variation in the second directional value; and displaying the item on a second touch display screen, to a second user, with a user designator indicating the user's judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user's judgement determined.
However, Byrnes teaches wherein the response varies with each and every variation in the first directional value and with each and every variation in the second directional value (i.e. increasing the Positive polarity coordinate value increases the polarity component and causes the facial expression image toward something more resembling a smile and increasing the negative polarity coordinate value decreases the polarity component and directs the facial expression image in the opposite direction. Increasing the Positive receptivity coordinate value increases the receptivity component and causes a more open facial expression image and increasing the negative receptivity coordinate value decreases the receptivity component and causes a more closed or compressed facial expression image. Increasing the Positive activity coordinate value increases the activity component and adds energy to the facial expression image and increasing the negative activity coordinate value decreases the activity component and saps energy from the facial expression image; para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Roundtree to include the feature of Byrnes. One would have been motivated to make this modification because it provides an interactive graphic software interface to navigate to an image representative of any particular emotion from within a matrix containing representations of a continuous range of emotional states, to allow a user to communicate emotions or to tag or rate various things with emotional significance, so that quantitative statistics on emotional significance can be computed for those things.
However, Busey teaches displaying the item on a second touch display screen, to a second user, with a user designator indicating the user's judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user's judgement determined based on the first directional value and the second directional value (i.e. Figs. 17, in a particular embodiment, a user optionally views detailed information of a rated item recommended. In this embodiment, the user views the rating of this rated item. Also in this embodiment, the user solicits rating or comments from one or more friends by tapping on an icon representing a friend or by tapping on “ask more friends.” Also in this embodiment, a user optionally views friend's review ordered by dates regarding this unrated item; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree and Byrnes to include the feature of Busey. One would have been motivated to make this modification because it provides an easy-to-use and efficient system in making accurate and reliable recommendation.

Claim 2: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein determining the response comprises determining a message based on the first directional value, the second directional value and the item and then sending the message to the user (i.e. fig. 1, the user moves the content 104 substantially up within a predefined range associated with a “Swote up” input command while maintaining selection of content 104 in relation to the starting point 112 designated by the user's click or other input on the content. As this occurs, icon 108 is displayed as the command that will be selected; para. [0039]).

Claim 3: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein determining the response comprises determining a category comprising the at least one item (i.e. related information may be information that share the same or similar text/graphics/sounds/authors/domain of origin/topics/categories/titles or have been related by a taxonomy; para. [0030]); recording a binary value for the user vis-a-vis that category in a memory, the binary value being positive, indicating the user likes the item, or negative, indicating the user dislikes the item (i.e. an affinity tag can be any indication of a user's liking/disliking by such indications as a thumbs up/down, numerical rating, a relationship such as ownership or lack of ownership, would buy again or not would buy again etc; para. [0028]), and being determined from the first directional value; when the binary value for the user is positive (i.e. an affinity tag can be any indication of a user's liking/disliking by such indications as a thumbs up/down, numerical rating, a relationship such as ownership or lack of ownership, would buy again or not would buy again etc; para. [0028]), recording a magnitude of a positive value, the magnitude being determined from the second directional value; when the binary value for the user is positive, sending a message to the user wherein the message differs depending on the magnitude of the positive value (i.e. a numerical or other ranking/voting may be assigned to the content. Different degrees of rank can be assigned by dragging content more or less (voted more in the up direction to like more etc.) distance from starting point 112 as illustrated in FIG. 1; para. [0049]).

Claim 4: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein the touch display screen is substantially planar, and defining, with respect to the touch display screen, the first direction of the touch display screen and the second direction of the touch display screen comprises defining a substantially Cartesian coordinate system wherein the first direction is substantially orthogonal to the second direction, and both the first direction and the second direction are substantially parallel to the touch display screen (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]).

Claim 5: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches receiving a plurality of judgments regarding the item from a plurality of other users, the plurality of judgments comprising, for each user in the plurality of other users (i.e. a picture rated disliked by a large number of users; [0074, 0080]), a user judgment regarding the item, wherein the user judgment regarding the item comprises a user-specific first directional value and a user-specific second directional value representing a judgment of that item by that user (i.e. Figs. 1, 3, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]).

Claim 6: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 5. Roundtree further teaches further comprising displaying, on the touch display screen, a user designator wherein the user designator comprises, a corresponding user designator, and user designator being displayed, on the touch display screen, at an associated location based on the user-specific first directional value and the user- specific second directional value of the user judgment (i.e. fig. 2, In response to the user deselecting the content item 104, the picture 204 “snaps” back into its original starting point as illustrated in FIG. 2. Icon 108 is shown to the user indicating a thumbs up preference was assigned to content 104. Icon 108 may be shown next to, on top of or in any other position in relation to content 104; para. [0040]).
	Roundtree does not explicitly teach further comprising displaying, on the touch display screen, a plurality of other user designators wherein the plurality of other user designators comprises, for each user in the plurality of other users, a corresponding other user designator, and each other user designator being displayed, on the touch display screen.
	However, Busey teaches comprising displaying, on the touch display screen, a plurality of other user designators wherein the plurality of other user designators comprises, for each user in the plurality of other users, a corresponding other user designator, and each other user designator being displayed, on the touch display screen, at an associated location based on the user-specific first directional value and the user- specific second directional value of the user judgment (i.e. Figs. 17, in a particular embodiment, a user optionally views detailed information of a rated item recommended. In this embodiment, the user views the rating of this rated item. Also in this embodiment, the user solicits rating or comments from one or more friends by tapping on an icon representing a friend or by tapping on “ask more friends.” Also in this embodiment, a user optionally views friend's review ordered by dates regarding this unrated item; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree and Byrnes to include the feature of Busey. One would have been motivated to make this modification because it provides an easy-to-use and efficient system in making accurate and reliable recommendation.

Claim 7: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 6. Roundtree further teaches wherein the displaying, on the touch display screen, the user designator overlaps in time with the displaying the item on the touch display screen (i.e. fig. 2, In response to the user deselecting the content item 104, the picture 204 “snaps” back into its original starting point as illustrated in FIG. 2. Icon 108 is shown to the user indicating a thumbs up preference was assigned to content 104. Icon 108 may be shown next to, on top of or in any other position in relation to content 104; para. [0040]).
Roundtree does not explicitly teach the plurality of other user designators.
However, Busey further teaches wherein the displaying, on the touch display screen, the plurality of other user designators in time with the displaying the item on the touch display screen (i.e. Figs. 17, in a particular embodiment, a user optionally views detailed information of a rated item recommended. In this embodiment, the user views the rating of this rated item. Also in this embodiment, the user solicits rating or comments from one or more friends by tapping on an icon representing a friend or by tapping on “ask more friends.” Also in this embodiment, a user optionally views friend's review ordered by dates regarding this unrated item; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree and Byrnes to include the feature of Busey. One would have been motivated to make this modification because it provides an easy-to-use and efficient system in making accurate and reliable recommendation.

Claim 8: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 6. Roundtree does not explicitly teach wherein for each user in the plurality of other users, a corresponding user identifier is displayed in the corresponding other user designator displayed on the touch display screen, such that the other user is identifiable by the user from the corresponding other user designator.
However, Busey further teaches wherein for each user in the plurality of other users, a corresponding user identifier is displayed in the corresponding other user designator displayed on the touch display screen, such that the other user is identifiable by the user from the corresponding other user designator (i.e. Figs. 17, in a particular embodiment, a user optionally views detailed information of a rated item recommended. In this embodiment, the user views the rating of this rated item. Also in this embodiment, the user solicits rating or comments from one or more friends by tapping on an icon representing a friend or by tapping on “ask more friends.” Also in this embodiment, a user optionally views friend's review ordered by dates regarding this unrated item; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree and Byrnes to include the feature of Busey. One would have been motivated to make this modification because it provides an easy-to-use and efficient system in making accurate and reliable recommendation.

Claim 10: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein the user contact with the touch display screen defines a vector on the touch display screen, the first directional value being a component of the vector along the first direction of the touch display screen, and the second directional value being a component of the vector along the second direction of the touch display screen (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]).

Claim 11: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 10. Roundtree further teaches wherein the user contact is a swiping motion wherein the user moves the user contact along the screen to define the vector (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]).

Claim 16: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein determining the response comprises determining a data entry for the displayed item based on the first directional value, the second directional value and the item (i.e. an affinity tag can be any indication of a user's liking/disliking by such indications as a thumbs up/down, numerical rating, a relationship such as ownership or lack of ownership, would buy again or not would buy again etc; para. [0028]); and wherein the method further comprises storing the data entry, the stored data entry being associated with an identifier data entry for the user and indicating an identifier of the displayed item, the first directional value and the second directional value (i.e. As illustrated, a tag 124 (such as an affinity tag) is assigned by a user gesture to the content 104. The information included in the tag 124 may reference, at least a portion of the content, identity or network address of the content and related information (see below). The tag information is sent to a remote server such as audience engine 120 to determine the meaning of the Swote gesture. As used herein, an affinity tag can be any indication of a user's liking/disliking by such indications as a thumbs up/down, numerical rating, a relationship such as ownership or lack of ownership, would buy again or not would buy again etc; para. [0028]).

Claim 18: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein the touch display screen comprises a first pair of opposing sides and a second pair of opposing sides being substantially orthogonal to the first pair of opposing sides (i.e. figs. 1, 5, x and y pairs of the touch screen device); wherein determining the first directional value is a positive binary value when the user contact is detected inside a region defined within a predetermined distance of one of the first pair of opposing sides (i.e. fig. 1, If the user moves the brand/content in a substantially up direction as indicated by arrow 110, then a “thumbs up” preference is recorded; para. [0038]); wherein determining the first directional value is a negative binary value when the user contact is detected inside a region defined within a predetermined distance of the other of the first pair of opposing sides (i.e. fig. 1, If the user moves the brand/content in a substantially down angular direction is input, a “thumbs down” preference is recorded; para. [0038]); and wherein determining the second directional value as a magnitude value based on a distance of the user contact from a given one of the second pair of opposing sides (i.e. Different degrees of rank can be assigned by dragging content more or less (voted more in the up direction to like more etc.) distance from starting point 112 as illustrated in FIG. 1; para. [0049]).

Claim 19: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 18. Roundtree does not explicitly teach wherein the first pair of opposing sides are opposing long sides of the touch display screen and the second pair of opposing sides are opposing short sides of the touch display screen.
However, Byrnes further teaches wherein the first pair of opposing sides are opposing long sides of the touch display screen and the second pair of opposing sides are opposing short sides of the touch display screen (i.e. figs. 4-6, the vertical (long sides) and horizontal (short sides) pairs of the touch screen device; para. [0079, 0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree and Busey to include the feature of Byrnes. One would have been motivated to make this modification because the displayed facial expression image to be rapidly replaced with the facial expression image corresponding to the underlying coordinate as the user navigates around the matrix, the result is that the user sees what appears to be a single facial expression image, morphing between various emotional states, as the user moves around the space. This makes for an enjoyable, intuitive, and easy to use navigation system as taught by Byrnes (para. [0081]).

Claim 20: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein the user contact comprises a continuous contact of the user with the touch display screen (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]), wherein the first directional value and the second directional value of the user contact are determined from a current location of the contact with the touch display screen (i.e. Figs. 1, 5, command assignment based on a gesture like movement in the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]); wherein determining a response comprises determining a feedback indicator representing the current location; and the method further comprises providing the feedback indicator via a user device of the touch display screen (i.e. fig. 1, the user moves the content 104 substantially up within a predefined range associated with a “Swote up” input command while maintaining selection of content 104 in relation to the starting point 112 designated by the user's click or other input on the content. As this occurs, icon 108 is displayed as the command that will be selected; para. [0039]).

Claim 21: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 20. Roundtree further teaches wherein the feedback indicator is a visual indicator displayed on the touch display screen (i.e. fig. 1, the user moves the content 104 substantially up within a predefined range associated with a “Swote up” input command while maintaining selection of content 104 in relation to the starting point 112 designated by the user's click or other input on the content. As this occurs, icon 108 is displayed as the command that will be selected; para. [0039]), the method further comprising: adjusting a first visual characteristic of the displayed visual indicator based on a change in the first directional value; and adjusting a second visual characteristics of the displayed visual indicator based on a change in the second directional value (i.e. figs. 1, 3, If the user moves the brand/content in a substantially up direction as indicated by arrow 110, then a “thumbs up” preference is recorded and if a substantially down angular direction is input, a “thumbs down” preference is recorded; para. [0038]).

Claim 22: Roundtree teaches a system for receiving feedback from a user (i.e. fig. 3, feedback from a user; para. [0043]), the system comprising:
a memory (i.e. fig. 12, memory; para. [0025]) for storing a plurality of instructions (i.e. Software in the form of executable instructions are stored in a non-transitory compute readable memory such as memory 1204, which cause a processor to detect the selection of a brand image or content item and a gesture directed to a reflected brand or items of content according to one or more gesture rules; para. [0047]);
a processor (i.e. fig. 12, processor; para. [0025]) coupled to the memory, the processor configured for:
	displaying an item (i.e. FIG. 1, brand/content item 104; para. [0036]) on a touch display screen (i.e. fig. 1, touch screen device 101; para. [0025]), the touch display screen being operable to detect a user contact with the touch display screen (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]);
	defining, with respect to the touch display screen, a first direction of the touch display screen and a second direction of the touch display screen such that the user contact with the touch display screen indicates both a first directional value in the first direction, and a second directional value in the second direction (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]); then
	detecting the user contact with the touch display screen when the touch display screen is displaying of the item (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]);
	determining the first directional value and the second directional value of the user contact (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]);
	determining a response to the user contact based on the first directional value, the second directional value and the item (i.e. fig. 1, the user moves the content 104 substantially up within a predefined range associated with a “Swote up” input command while maintaining selection of content 104 in relation to the starting point 112 designated by the user's click or other input on the content. As this occurs, icon 108 is displayed as the command that will be selected; para. [0039]);
wherein the response varies with variation in the first directional value (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]) and with variation in the second directional value (i.e. fig. 5, zone 508's functionality is to input Swote up input which is a command to indicate the user's favorable view of the brand/content zone 510's functionality is to both input Swote up input and open the content; para. [0060]).
Roundtree does not explicitly teach wherein the response varies with each and every variation in the first directional value and with each and every variation in the second directional value; and displaying the item on a second touch display screen, to a second user, with a user designator indicating the user's judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user's judgement determined.
Byrnes teaches wherein the response varies with each and every variation in the first directional value and with each and every variation in the second directional value (i.e. increasing the Positive polarity coordinate value increases the polarity component and causes the facial expression image toward something more resembling a smile and increasing the negative polarity coordinate value decreases the polarity component and directs the facial expression image in the opposite direction. Increasing the Positive receptivity coordinate value increases the receptivity component and causes a more open facial expression image and increasing the negative receptivity coordinate value decreases the receptivity component and causes a more closed or compressed facial expression image. Increasing the Positive activity coordinate value increases the activity component and adds energy to the facial expression image and increasing the negative activity coordinate value decreases the activity component and saps energy from the facial expression image; para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Roundtree to include the feature of Byrnes. One would have been motivated to make this modification because it provides an interactive graphic software interface to navigate to an image representative of any particular emotion from within a matrix containing representations of a continuous range of emotional states, to allow a user to communicate emotions or to tag or rate various things with emotional significance, so that quantitative statistics on emotional significance can be computed for those things.
However, Busey teaches displaying the item on a second touch display screen, to a second user, with a user designator indicating the user's judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user's judgement determined based on the first directional value and the second directional value (i.e. Figs. 17, in a particular embodiment, a user optionally views detailed information of a rated item recommended. In this embodiment, the user views the rating of this rated item. Also in this embodiment, the user solicits rating or comments from one or more friends by tapping on an icon representing a friend or by tapping on “ask more friends.” Also in this embodiment, a user optionally views friend's review ordered by dates regarding this unrated item; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree and Byrnes to include the feature of Busey. One would have been motivated to make this modification because it provides an easy-to-use and efficient system in making accurate and reliable recommendation.

Claim 23: Roundtree teaches a non-transitory tangible computer-readable medium including computer executable instructions, which, when executed on a computing device using a processor of the computing device, cause the computing device to carry out the steps of (i.e. Software in the form of executable instructions are stored in a non-transitory compute readable memory such as memory 1204, which cause a processor to detect the selection of a brand image or content item and a gesture directed to a reflected brand or items of content according to one or more gesture rules; para. [0047]):
	displaying an item (i.e. FIG. 1, brand/content item 104; para. [0036]) on a touch display screen (i.e. fig. 1, touch screen device 101; para. [0025]), the touch display screen being operable to detect a user contact with the touch display screen (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]);
	defining, with respect to the touch display screen, a first direction of the touch display screen and a second direction of the touch display screen such that the user contact with the touch display screen indicates both a first directional value in the first direction, and a second directional value in the second direction (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]); then
	detecting the user contact with the touch display screen when the touch display screen is displaying of the item (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]);
	determining the first directional value and the second directional value of the user contact (i.e. Figs. 1, 5, command assignment based on a gesture like movement in the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]); 
	determining a response to the user contact based on the first directional value, the second directional value and the item (i.e. fig. 1, the user moves the content 104 substantially up within a predefined range associated with a “Swote up” input command while maintaining selection of content 104 in relation to the starting point 112 designated by the user's click or other input on the content. As this occurs, icon 108 is displayed as the command that will be selected; para. [0039]);
wherein the response varies with variation in the first directional value (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]) and with variation in the second directional value (i.e. fig. 5, zone 508's functionality is to input Swote up input which is a command to indicate the user's favorable view of the brand/content zone 510's functionality is to both input Swote up input and open the content; para. [0060]).
Roundtree does not explicitly teach wherein the response varies with each and every variation in the first directional value and with each and every variation in the second directional value; and displaying the item on a second touch display screen, to a second user, with a user designator indicating the user's judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user's judgement determined.
Byrnes teaches wherein the response varies with each and every variation in the first directional value and with each and every variation in the second directional value (i.e. increasing the Positive polarity coordinate value increases the polarity component and causes the facial expression image toward something more resembling a smile and increasing the negative polarity coordinate value decreases the polarity component and directs the facial expression image in the opposite direction. Increasing the Positive receptivity coordinate value increases the receptivity component and causes a more open facial expression image and increasing the negative receptivity coordinate value decreases the receptivity component and causes a more closed or compressed facial expression image. Increasing the Positive activity coordinate value increases the activity component and adds energy to the facial expression image and increasing the negative activity coordinate value decreases the activity component and saps energy from the facial expression image; para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Roundtree to include the feature of Byrnes. One would have been motivated to make this modification because it provides an interactive graphic software interface to navigate to an image representative of any particular emotion from within a matrix containing representations of a continuous range of emotional states, to allow a user to communicate emotions or to tag or rate various things with emotional significance, so that quantitative statistics on emotional significance can be computed for those things.
However, Busey teaches displaying the item on a second touch display screen, to a second user, with a user designator indicating the user's judgement regarding the item, the display location of the user designator on the second touch display screen being selected in response to the user's judgement determined based on the first directional value and the second directional value (i.e. Figs. 17, in a particular embodiment, a user optionally views detailed information of a rated item recommended. In this embodiment, the user views the rating of this rated item. Also in this embodiment, the user solicits rating or comments from one or more friends by tapping on an icon representing a friend or by tapping on “ask more friends.” Also in this embodiment, a user optionally views friend's review ordered by dates regarding this unrated item; para. [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree and Byrnes to include the feature of Busey. One would have been motivated to make this modification because it provides an easy-to-use and efficient system in making accurate and reliable recommendation.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (U.S. Patent Application Pub. No. US 20180018396 A1) in view of Byrnes et al. (U.S. Patent Application Pub. No. US 20130154980 A1) in view of Busey et al. (U.S. Patent Application Pub. No. US 20160117329 A1) in view of Honan (U.S. Patent Application Pub. No. US 20100180232 A1).

Claim 9: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein displaying the item on the touch display screen comprises displaying the item on a plurality of touch display screens controlled by a plurality of different users (i.e. fig. 13, consumer feedback maybe from the consumer voting/Swote input on a plurality of devices, or a plurality of different consumers; para. [0108, 0183]), each touch display screen being operable to detect a user contact with the touch display screen (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]);
defining, with respect to the touch display screen, the first direction of the touch display screen and the second direction of the touch display screen comprises defining, for each touch display screen in the plurality of touch display screens, the first direction and the second direction such that the user contact with that touch display screen indicates both the first directional value along the first direction, and the second directional value along the second direction (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]); detecting the user contact with the touch display screen when the touch display screen is displaying of the item comprises determining, for each touch display screen in the plurality of touch display screens the user contact with the touch display screen when that touch display screen is displaying the item (i.e. fig. 1, a “touch and hold” input on a display such as a touch screen display on or near content 104 which has a picture and text; para. [0029]); then
for each touch display screen in the plurality of touch display screens, determining the first directional value and the second directional value of the user contact (i.e. Figs. 1, 5, command assignment based on a gesture like movement in an the angular direction from the starting point 112 to an end point 114 at which the user releases the content on the screen from selection 114; para. [0037, 0049]).
Roundtree does not explicitly teach defining a plurality of user groups in relation to the item, each user group in the plurality of user groups having an associated predefined range for the value, and operating the processor to initiate the response to the user contact comprises, for each user in the plurality of users, assigning that user to a corresponding group in the plurality of user groups based on the value of that user falling within the pre-defined range for that group, and then initiating a different response for users in different groups.
However, Honan teaches the method further comprises defining a plurality of user groups in relation to the item (i.e. fig. 3, the system notifies the users of the newly formed group. Alternatively, the user may join a preexisting group that was formed based on the product or service of interest; para. [0033]), each user group in the plurality of user groups having an associated predefined range for the value, and operating the processor to initiate the response to the user contact comprises, for each user in the plurality of users, assigning that user to a corresponding group in the plurality of user groups based on the value of that user falling within the pre-defined range for that group (i.e. fig. 3, In instances where the group is a newly created group, the system 100searches for users that are looking for similar items. For example, User 3 130 may have a 50″ plasma television on his alert list 118. Although User 1 110 and User 3 130 are not looking for exactly the same item, the system may determine, based on the success of previous deals and/or user defined parameters, that both User 1 110 and User 3 130 satisfy the group requirements (e.g., television falling within a 46″ to 60″ inch range). As such, the system 100 may notify User 3 130 of the creation of the group; para. [0034]), and then initiating a different response for users in different groups (i.e. the system 100 is configured to notify various users of the group's formation and solicits bids from those users. As will be explained in greater detail below, the system 100 may provide sellers data corresponding to the item or service for which the group was formed; para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree, Byrnes, and Busey to include the feature of Honan. One would have been motivated to make this modification because it provides an efficient way to identifying and grouping users based on common purchasing goals as taught by Honan (para. [0002]).

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (U.S. Patent Application Pub. No. US 20180018396 A1) in view of Byrnes et al. (U.S. Patent Application Pub. No. US 20130154980 A1) in view of Busey et al. (U.S. Patent Application Pub. No. US 20160117329 A1) in view of Abbas (U.S. Patent Application Pub. No. US 20150356093 A1).

Claim 12: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree does not explicitly teach measuring a variable biometric characteristic of the user; and communicating the variable biometric characteristic of the user and then determining the response based on the variable biometric characteristic.
However, Abbas teaches when displaying the item on the touch display screen, measuring a variable biometric characteristic of the user; and communicating the variable biometric characteristic of the user to the processor (i.e. the ratings may be generated by a user exploiting a PED either discretely or in combination with one or more wearable devices and/or one or more biometric sensors such that the rating, the content to which it is associated and the user's biometric information may be acquired as an associated data set; para. [0136-0138]) and then determining the response based on the variable biometric characteristic in addition to the directional value, and the item (i.e. FIG. 16 there are depicted examples of calculating rating for a swipe performed by a user in respect of the new deadmau5 album “while(1<2)” with first and second images 1600A and 1600E respectively. In first image 1600A swipes the rating based distance from the starting point with third guide 1530 but now a display 1610generates representation of how high a rating they give exploiting a series of stars wherein as indicated in chart 1620 three and a half stars corresponds to a rating of 60%-69%; para. [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree, Byrnes, and Busey to include the feature of Abbas. One would have been motivated to make this modification because it provides users with a means of rapidly and easily providing ratings on anything that they see, view, play, read, etc. across a wide range of websites, social media platforms, etc as taught by Abbas (para. [0007]).

11.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (U.S. Patent Application Pub. No. US 20180018396 A1) in view of Byrnes et al. (U.S. Patent Application Pub. No. US 20130154980 A1) in view of Busey et al. (U.S. Patent Application Pub. No. US 20160117329 A1) in view of Wu (U.S. Patent Application Pub. No. US 20150106735 A1).

Claim 13: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 1. Roundtree further teaches wherein displaying the item on the touch display screen comprises providing items for display on the touch display screen such that each image, when displayed, displays a corresponding item on the touch display screen; detecting the user contact with the touch display screen comprises detecting a sequence of user contacts corresponding to the items; determining the first directional value and the second directional value of the user contact comprises determining a corresponding first directional value and a corresponding second directional value for each user contact in the user contacts; and, the method further comprises after detecting at the first directional value and the second directional value of the user contact in relation to the corresponding item for each image in the items, automatically displaying the next item in the items (i.e. fig. 6, The user may input Swote input on each piece of content displayed. For instance, content 604 has been Swoted as indicated by indicia 606 as thumbs up. While content 602 is yet to be Swoted by the user. As the user Swotes, in this embodiment, a thumbs up tag is associated with content 604. Tags and other information associated with 604 may be evaluated by previously discussed tools to determine meaning and content scope may be expanded by a taxonomy; para. [0085]).
Roundtree does not explicitly teach providing a stack comprising a sequence of items for display on the touch display screen; the sequence of items except for a last item in the sequence of items, automatically displaying the next item in the sequence of items.
However, Wu teaches wherein displaying the item on the touch display screen comprises providing a stack comprising a sequence of items for display on the touch display screen such that each image, when displayed, displays a corresponding item on the touch display screen (i.e. fig. 3, Piece of content image 320 corresponds to a piece of content of area 306. In one exemplary embodiment, piece of content image 320 corresponds to the cover of an electronic publication (e.g., book, novel, paper, magazine, etc.). In one embodiment, piece of content image 320is enlarged in relation to other images in area 306 (e.g., the image at the top of the pile in area 306 is enlarged); para. [0060]); detecting the user contact with the touch display screen comprises detecting a sequence of user contacts corresponding to the sequence of items; determining the directional value of the user contact comprises determining a corresponding directional value for each user contact in the sequence of user contacts; and, the method further comprises after detecting at the directional value of the user contact in relation to the corresponding item for each image in the sequence of items except for a last item in the sequence of items, automatically displaying the next item in the sequence of items (i.e. fig. 3, piece of content image 320is enlarged in relation to other images in area 306 (e.g., the image at the top of the pile in area 306 is enlarged). Piece of content image 320 may be dragged or moved to area 304 to enable a user to configure the user's profile to reflect that the user is not interested in the piece of content corresponding to piece of content image 320. Piece of content image 320 may also be dragged or moved to area 308 to enable a user to configure the user's profile to reflect that the user is interested in the piece of content corresponding to piece of content image 320; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree, Byrnes, and Busey to include the feature of Wu. One would have been motivated to make this modification because it provides an intuitive and interesting interface for a user to input or express their interests and ratings for piece of content to allow user's to enable more accurate recommended pieces of content as taught by Wu (para. [0011]).

Claim 14: Roundtree, Byrnes, Busey, and Wu teach the computer-implemented method as defined in claim 13. Roundtree further teaches wherein operating the processor to initiate the response to the user contact comprises operating the processor to initiate a corresponding response for each user contact in the plurality of user contacts (i.e. fig. 6, The user may input Swote input on each piece of content displayed. For instance, content 604 has been Swoted as indicated by indicia 606 as thumbs up. While content 602 is yet to be Swoted by the user. As the user Swotes, in this embodiment, a thumbs up tag is associated with content 604. Tags and other information associated with 604 may be evaluated by previously discussed tools to determine meaning and content scope may be expanded by a taxonomy; para. [0085]).

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (U.S. Patent Application Pub. No. US 20180018396 A1) in view of Byrnes et al. (U.S. Patent Application Pub. No. US 20130154980 A1) in view of Busey et al. (U.S. Patent Application Pub. No. US 20160117329 A1) in view of Wu (U.S. Patent Application Pub. No. US 20150106735 A1) and further in view of Abbas (U.S. Patent Application Pub. No. US 20150356093 A1).

Claim 15: Roundtree, Byrnes, Busey, and Wu teach the computer-implemented method as defined in claim 14. Roundtree does not explicitly teach determining a sequence of biometric measurements corresponding to the sequence of items by, when displaying each item in the sequence of items on the touch - 39 -display screen, measuring a corresponding variable biometric characteristic of the user; and for each corresponding variable biometric characteristic of the user, communicating the variable biometric characteristic of the user to the processor and then determining the response based on the variable biometric characteristic in addition to the first directional value, the second directional value and the item.
Wu further teaches determining the sequence of items by, when displaying each item in the sequence of items on the touch - 39 -display screen (i.e. fig. 3, Piece of content image 320 corresponds to a piece of content of area 306. In one exemplary embodiment, piece of content image 320 corresponds to the cover of an electronic publication (e.g., book, novel, paper, magazine, etc.). In one embodiment, piece of content image 320is enlarged in relation to other images in area 306 (e.g., the image at the top of the pile in area 306 is enlarged); para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree, Byrnes, and Busey to include the feature of Wu. One would have been motivated to make this modification because it provides an intuitive and interesting interface for a user to input or express their interests and ratings for piece of content to allow user's to enable more accurate recommended pieces of content as taught by Wu (para. [0011]).
However, Abbas teaches determining biometric measurements corresponding to the items by, when displaying each item in the sequence of items on the touch - 39 -display screen, measuring a corresponding variable biometric characteristic of the user; and for each corresponding variable biometric characteristic of the user (i.e. the ratings may be generated by a user exploiting a PED either discretely or in combination with one or more wearable devices and/or one or more biometric sensors such that the rating, the content to which it is associated and the user's biometric information may be acquired as an associated data set; para. [0136-0138]), communicating the variable biometric characteristic of the user to the processor and then determining the response based on the variable biometric characteristic in addition to the directional value, and the item (i.e. FIG. 16 there are depicted examples of calculating rating for a swipe performed by a user in respect of the new deadmau5 album “while(1<2)” with first and second images 1600A and 1600E respectively. In first image 1600A swipes the rating based distance from the starting point with third guide 1530 but now a display 1610generates representation of how high a rating they give exploiting a series of stars wherein as indicated in chart 1620 three and a half stars corresponds to a rating of 60%-69%; para. [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree, Byrnes, Busey, and Wu to include the feature of Abbas. One would have been motivated to make this modification because it provides users with a means of rapidly and easily providing ratings on anything that they see, view, play, read, etc. across a wide range of websites, social media platforms, etc as taught by Abbas (para. [0007]).

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roundtree et al. (U.S. Patent Application Pub. No. US 20180018396 A1) in view of Byrnes et al. (U.S. Patent Application Pub. No. US 20130154980 A1) in view of Busey et al. (U.S. Patent Application Pub. No. US 20160117329 A1) in view of Cohen (U.S. Patent Application Pub. No. US 20160371751 A1).

Claim 17: Roundtree, Byrnes, and Busey teach the computer-implemented method as defined in claim 2. Roundtree further teaches wherein determining the message comprises determining a set of sub-options based on the first directional value and the second directional value (i.e. fig. 5, zone 508's functionality is to input Swote up input which is a command to indicate the user's favorable view of the brand/content zone 510's functionality is to both input Swote up input and open the content (e.g., click on the content), zone 512's functionality is to scroll right. Zone 514's functionality is to ipnut Swote down input which indicates a unfavorable view and additionally it selects the command to indicate that “you” already own or have viewed the brand/content while finally, zone 516's functionality is to input Swote down input; para. [0060]).
Roundtree does not explicitly teach wherein sending the message to the user comprises displaying on the touch display screen a set of user-selectable items, each user-selectable item corresponding to a unique one of the set of sub-options; and wherein the method further comprises detecting at least one further user contact with the touch display screen corresponding to selecting at least one of the user- selectable items.
However, Cohen teaches wherein determining the message comprises determining a set of sub-options based on the directional value; and wherein sending the message to the user comprises displaying on the touch display screen a set of user-selectable items, each user-selectable item corresponding to a unique one of the set of sub-options (i.e. FIG. 7I is a front view of the computing device displaying a third content object including a form for receiving feedback from the user of the computing device. The display 704 of the computing device 702 can display the third interactive object 770including a first content object 762 that is displayed within the ad slot 724. In some implementations, the computing device 702 can display the third content object 770 of the new interactive object 760 responsive to a user performing the second predetermined gesture on the first content object 722 of the interactive ad 720 shown in FIG. 7A; para. [0154]); and wherein the method further comprises detecting at least one further user contact with the touch display screen corresponding to selecting at least one of the user- selectable items (i.e. The third content object 770 can include a form that includes selection items, such as item 772. The third content object 770 can include one or more questions relating to the interactive ad 720 on which the second predetermined gesture was performed. In some implementations, the third content object 770 can also include a submission item through which the user can submit their response. Responsive to the user submitting their response, the computing device 702 can transmit the response to the data processing system 110; para. [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Roundtree, Busey, and Byrnes to include the feature of Cohen. One would have been motivated to make this modification because it provides an intuitive and efficient interface for a user to input or express their interests and ratings for piece of content as taught by Cohen (para. [0154]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Blevins et al. (Pub. No. US 20150227208 A1), a method that includes receiving a request to provide a rating for an entity, in response to receiving the request to provide a rating for an entity, providing a graphical user interface comprising a gesture input region, receiving, via the gesture input region, a graphical representation of a gesture, determining a rating corresponding to the graphical representation of the gesture, and storing the rating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173